On April 23,2004, the defendant was sentenced to the following: Count I: Twenty (20) years in the Montana State Prison, with Five (5) years suspended, for the offense of Criminal Production or Manufacture of Dangerous Drugs, a Felony; Count II: Five (5) years in the Montana State Prison, for the offense of Criminal Possession of Dangerous Drugs, a Felony; and Count III: Commitment of Six (6) months to the Yellowstone County Detention Facility, for the offense of Criminal Possession of Drug paraphernalia, a Misdemeanor. Counts II and III are suspended and shall run concurrent with Count I.
On August 12, 2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Craig Shannon. Stillwater County Attorney, John Petak, III, was present at the Montana State Prison (MSP), however MSP staff failed to escort him to the hearing room in a timely fashion. Therefore, he was unable to participate at the hearing.
On August 17,2004, the Sentence Review Division received a Motion for the Prosecution to be Heard by Sentence Review Tribunal from Stillwater County Attorney, John Petak, III. The Honorable Marc Buyske, Chairman of the Sentence Review Division, granted the Prosecution’s Motion. It was ordered the State of Montana’s position be heard in this matter on September 24,2004, at the Montana Women’s Prison in Billings, Montana.
On September 24, 2004, the State of Montana’s position was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant and his counsel, Craig Shannon, participated telephonically from the Montana State Prison. The state was present and represented by John Petak, III.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
*98DATED this 5th day of November, 2004.
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be modified as follows: Count I: Twenty (20) years in the Montana State Prison, with Fifteen (15) years suspended. There will be no modification to the terms of Counts II and III, as they run concurrent to Count I. The conditions of the suspended sentence are to remain as imposed in the April 23, 2004 sentence.
Hon. Ted Mizner, District Court Judge.